 

Exhibit 10.1

 

FIRST Amendment to CONSULTING Agreement

 

This FIRST Amendment to CONSULTING Agreement (this “Amendment”) is entered into
as of September 29, 2020 by and between Blue Horizon Consulting, LLC, a Puerto
Rico limited liability company (“Blue Horizon”), as Assignee under concurrent
Assignment dated as of May 28, 2019, of all rights, title and interests of Happy
Walters, as “Consultant” as applicable both therein and herein, under that
certain Consulting Services Agreement (the “Agreement”), effective as of the
same date, between Happy Walters and Conversion Labs, Inc., a Delaware
corporation (the “Company”). The Consultant and the Company are also referred to
together as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties previously entered into the Agreement, whereby the Company
engaged Consultant to assist with development of Conversion Labs’ telemedicine
business (the “Original Agreement”); and

 

WHEREAS, the Parties desire to amend the Original Agreement to increase the
Compensation for Services provided by Consultant, retroactive to the Effective
Date of the Original Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1. Amendments. The Original Agreement shall be amended as follows:

 

  a. References to the “Agreement” shall mean the Original Agreement, as amended
by this Amendment.         b. Section D of the Original Agreement is hereby
deleted in its entirety and replaced with the following, effective as of May 28,
2019.:

 

Compensation for Services. Provided that Consultant is still providing the
Services, Consultant shall receive or shall be deemed entitled to have received
from the Company up to 10,000,000 shares of common stock of the Company, in
aggregate, in increments of 2,000,000 shares in accordance with the following
milestones:

 

At such time as Company’s telemedicine brands
collectively achieve topline revenue of at least:   Number of Shares
of the Company $10,000,000   2,000,000 shares $15,000,000   2,000,000 shares
$20,000,000   2,000,000 shares $25,000,000   2,000,000 shares $30,000,000  
2,000,000 shares

 

Notwithstanding the foregoing, the shares owed pursuant to this Agreement will
only be issued when the Company has sufficient authorized shares to make such an
issuance. In the event of a stock-split, the number of shares shall be adjusted
accordingly. A telemedicine brand shall be defined as any brand owned by the
company that provides virtual medical treatment or sells any prescription
medication.

 

 

 

 

2. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.

 

IN WITNESS WHEREOF, each of the undersigned hereby (a) executes this Agreement;
(b) confirms its agreement with the provisions and covenants herein provided;
and (c) agrees to be bound by this Agreement.

 

BLUE HORIZON CONSULTING, LLC:         By:     Name: Happy Walters   Title:
President         CONVERSION LABS, INC.         By:  [image_001.jpg]   Name:
Justin Schreiber   Title: Chief Executive Officer  

 



 

 